Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 1 of 16




                    EXHIBIT B




                    EXHIBIT B
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 2 of 16




                WORKERS' COMPENSATION NElWORK ACCESS AGREEMENT



THIS NETWORK ACCESS AGREEMENT CAgreement") between OptumHealth Care Solutions ,
Inc. r OptumHealth"), a Minnesota corporation, and MedRisk, Inc.• a Pennsylvania corporation
("Customer") (each referred to hereafter as a · Party" or collectively as the · Parties·), is effective June
28. 2012 ("Effective Date"), and sets forth the rights, responsibilities, and other conditions for access
to OptumHealth's Participating Provider network.

                                                 Article I
                                               Definitions

For the purposes of this Agreement, certain capitalized terms shall have the meanings set forth
below:

1.1 Administrative Access Fees: Amount paid by Customer under this Agreement for access to
OptumHeatth's network of Participating Providers (may also be referred to as -Admin Fee") .

1.2 Clean Claim : A claim that includes all information required for processing and has no material
defect. impropriety, lack of any required substantiat ing documentation, or special circumstance(s)-
such as, but not limited to, coordination of benefits, pre-existing conditions, subrogation, or
suspected fraud - that prevents timely adjudication of the claim.

1.3 Chiropractic Services: Services provided by a chiropractor for treatment or diagnosis of
neuromuscular-skeletal disorders. Chiropractic Services shalt not include either the technical or
professional component of X rays or any other radiological services, except in the case of a self-
funded pla n that has agreed to pay for X rays pertormed by a chiropractor, as permitted by
applicable law.

1.4 Claimant: Any individual who is entitled to workers' compensation benefits through a Workers'
Compensation Program .

1.5 Day: Day means a calendar day unless otherwise specified.                Business days are Monday
through Friday, excluding Federal Holidays.

1.6 Network Client: A workers' compensation insurance carrier, third party administrator, self-
funded/self insured employer or other entity that Is directly responsible for payment of Workers '
Compensation Program cla ims and who contracts with Customer to allow Claimants access to
Customer's chiropractic, occupational therapy and physical therapy provider organization and
programs.

1.7 Participating Provider:       A licensed or otherwise appropriately qualified chiropractic ,
occupational therapy, or physical therapy practitioner or other health care professional or entity who
has a written provider agreement in effect with OptumHealth ("Provider Ag reement~ ) , directly or
through another entity , who has been approved through the OptumHealth credentialing process to
provide Chiropractic and/or Therapy Services to Claimants. OptumHealth agrees to attempt to omit
as Participating Providers subject to this Agreement all practitioners who have agreed to be
Participating Providers but who bill under the same Federal Tax Identification Number as
practitioners who have not agreed to be Participating Providers , but in no circumstance shall a




                                           Page 1 of 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 3 of 16




provider be considered a Participating Provider if he or she has not been approved through the
OptumHeaHh credentialing process to provide Chiropractic and/or Therapy Services to Claimants.

1.8 Pla n Summa ry: A written summary, provided by OptumHealth to all of its Participating
Providers that identifies Customer or Network Client as an OptumHealth approved client and sets
forth the rates paid to Participating Providers and other specific requirements unique to Customer
or Network Client, including, among other things, specific details relating to claims submission. As
per the Provider Agreement, Participating Providers shall comply with the requirements in the
applicable Plan Summary.

1.9 Pro vid er Fee: Subject to the conditions set forth in Section 4 .2 , Customer is responsible for
paying Participating Providers at the rate Participating Providers have agreed to in order to
participate in the network. Provider Fees are outlined in the Fee Schedule set f orth in Exhibit A.

1.10 Geographic Service Area: The state(s) or, if applicable , area(s) within any state as defined
under applicable law or regulations, that are served by Customer upon the Effective Date of this
Ag reement. as well as any expansion areas resulting from and mutually agreed upon in writing by
OptumHealth and Customer during the term of this Agreement. The Geographic Service Area is
identified in the Fee Schedule set forth in Exhibit A

1.11 Therapy Services: Those occupational therapy and/or physical therapy services and supplies
recommended by a physician or other licensed practitioner of evidence-informed medicine for
maximum reduction of physical or mental disability and restoration of a Claimant to his/her best
possible functional level. Therapy Services shall not include either the technical or professional
component of X rays or any other radiological services, except in the case of a setf-funded plan that
has agreed to pay for X rays performed by a therapist.

1.12 W o r kers ' Com pe nsation Program: The Chiropractic and Therapy Services related to
workers' compensation coverage and comparable or associated health and disability plans (e.g. ,
FECA plans) for work-related illnesses and injuries provided to Claimants by Participating Providers.

                                               Artic le 2
                                       OptumHea lth Services

 Section 2.1 Participating Provider Network. OptumHealth will enter into arrangements with
 providers to provide Chiropractic Services and Therapy Services to Claimants at rates set forth in
 Exhibit A.     OptumHeatth shall provide Customer with a template Provider Agreement with
 Participating Providers, which is considered Confidential Infonnation, exdusively for purposes of
 Customer's compliance with obligations under this Agreement. If Customer is required by law or
 upon the advice of legal counsel deems it necessary for evidentiary purposes to resolve legal
 disputes to provide additional or more specific Participating Provider information, then OptumHealth
 shall produce this information, provided, however, that Customer shall comply with the process
 outlined by Section 9.13. Under no circumstances shall any disclosure under this Section relieve
 Customer of its obligations not t o solicit Participating Providers and Customer expressly agrees to
 limit use of any of OptumHealth's Confidential Information obtained under this Section to compliance
 with the regulatory process as referenced in Section 6 .2 . OptumHealth shall only be responsible for
 providing access to its Participating Providers f or Claimants of those Network Clients for which
 OptumHealth and Customer have mutually agreed to in writing. This Ag reement is for the agreed
 upon Geog raphic Service Area.




                                         Page 20f15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 4 of 16




OptumHealth does not warrant or represent that a particular provider will be a Participating Provider
or that any particular provider will be available to a particular Claimant. Participating Providers are
not agents or employees of OptumHealth, nor is OptumHealth, or any employee of OptumHealth, an
employee or agent of any Participating Provider.

OptumHealth shall establish and maintain a credentialing and recredentialing process to which all
Participating Providers shall be subject. OptumHealth shall provide Customer with a copy of
Optum Health's credentialing and recredentia ling procedures via appropriate web access. Customer
shall be permitted to conduct a comprehensive onsite evaluation of OptumHealth's credentialing and
recredentialing procedures at any time upon reasonable notice and during normal business hours.
Optum Health's credenl ialing and recredentialing process shall comply with the applicable
requirements of the National Committee for Quality Assurance or other accrediting agency
reasonably acceptable to Customer and OptumHealth or as required by applicable law.

Customer, in its sale discretion, in lieu of engaging in direct provider contracting activities may from
time-to-time recommend to OptumHealth that OptumHealth target certain Chiropractic or Therapy
providers to become Participating Providers under this Agreement. Similarly, OptumHealth may
inform Custom that it Is targeting certain Chiropractic or Therapy providers to become Participating
Providers under this Agreement. In either instance. following provision of the provider's name in
writing to the other party for such purposes , OptumHealth will have ten (10) business days to
confirm to Customer of OptumHeatth's intent to recruit Customer's recom mended provider as a
Participating Provider. Further, following Oplum Health's initial interaction with the provider,
OptumHealth will have ninety (90) calendar days to secure a Participation Agreement with such
provider and send a Plan Summary. If after that time the recommended providers do not enter into
a written Participation Agreement with OptumHealth, Customer may recruit such provider, without
any reference to or reliance upon use of OptumHealth's name, through any means not otherwise
prohibited by this Agreement. For providers who were Participating Providers prior to December 31 ,
2012, but will not be participating in the Workers Compensation Program after December 31,2012,
MedRisk will have the ability to recruit such provklers directly after June 30, 2013 if Optum Health
 has not re-contracted with such providers before June 30, 2013 unless otherwise agreed by the
 parties. In no case shall anything in this Agreement be construed to obligate OptumHealth to
 contract with or make use of any particular individual or entity or to prohibit OptumHealth from
 contracting with a provider.

Section 2.2 Participating Provider Reports. OptumHealth shall provide Customer with a data file
containing Participating Provider demographic information by state or Geographic Service Area on a
weekly basis ("Participating Provider Reports-). Participating Provider Reports are Confidential
Business Information (as described in Section 9.13) of OptumHealth and may not be re-distributed
by Customer to third parties or used outside of this Agreement.

Section 2.3 Participating Provider Contractual Obligations. OptumHealth reserves the right to
enforce its obligations under its Provider Agreement with Participating Providers: when OptumHealth
exercises such right, it shall bear responsibility to manage all legal and financial issues that are
sol ely related to the Provider Agreement.

Section 2.4 Participating Provider Communications.         OptumHealth reserves the right to
communicate in its sole discretion as appropriate with its Participating Providers regarding the
applicable provisions of this Agreement.

                                               Article 3
                        Customer's Representations and Responsibilities



                                         Page 301 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 5 of 16




Section 3.1 Customer Representation.         Customer represents that it is a preferred provider
network.

Section 3.2 Provider Agreements. Customer must comply with all applicable provisions of the
Provider Agreement between OptumHealth and Participating Providers, including but not limited to
all federal and state regulatory requirements. as applicable. Customer must designate an
individual to respond to Participating Provider inquiries that may arise duling the term of this
Agreement.

Section 3.3 Provider Remittance Advic e. Customer is responsible for ensuring that an accurate
provider remittance advice is sent with its claims payment to the Participating Provider and that the
remittance advice identifies the source of the discounted rate as the OptumHealth Provider
Agreement, consistent wilh this Agreement, including Exhibit A.

Section 3.4 Participating Provider Communications. As mutually agreed to by the parties,
Customer shall be responsible for certain communications with Participating Providers concerning its
duties and obligations under this Agreement or the Workers' Compensation Program , as applicable.
All matelial Workers' Compensation Program changes must be approved in advance by
OptumHealth. Customer shall obtain OptumHea lth's written approval for comm unications relating to
the Workers' Com pensation Program or this Agreement prior to sending such communications to
Participating Providers. which approval shall not be unreasonably withheld or delayed.

Section 3.5 Participating Provider Reimbursement Rates. The parties understand and agree that
fair reimbursement to Participating Providers is fundamental to the success of the Workers'
Compensation Program. Customer agrees that reimburseme nt levels pa id to OptumHealth's
Participating Providers will be based on the Fee Schedule set forth in Exhibit A.       Customer
represents that fee schedule amounts paid to Participating Providers are in accordance with Exhibit
A, subject to applicable workers compensation law. Other than mandatory state fee schedules,
Customer and OptumHeatth agree to treat reimbursement rates as Confidential Business
Information (as defined below in Section 9.13) to the greatest extent permissib~ under applicable
law.

Section 3.6 Non-5olicitation of Participating Providers. Except as otherwise provided in this
Agreement , upon the Effective Date: during the term of this Agreement and any previous
agreements ; and for twelve (12) months following a termination of this agreement for any reason
(-Ule restricted period1 , Customer agrees that it will not intentionally solicit any Participating
Provider, directly or indirectly, or through an intermediary or intermediaries, whether on Customer's
own behalf or on behalf of any other person or entity , regardless of the capacity in which Customer
is acting , to enter into a contractual relationship with Customer or any affiliate or successor for
Chiropractic or Therapy Services as set forth herein for WOfkers' Compensation Programs or other
services offered by OptumHealth. However, in the event of termlnaUon of this Agreement by
OptumHealth without cause, Customer may solicit Part icipating Providers upon receipt of
OptumHealth's notice of term ination. In the event of termination of this Agreement for any reason,
the Administrative Access Fee listed in Exhibit A will continue to be payable to OptumHealth for
services provided by Participating Providers for Workers' Compensation Programs during the term
of this Agreement. At no time during the restricted period will Customer use data obtained through
this Agreement for purposes of soliciting Participating Providers.


 Customer acknowledges that any intentional violation of this Section 3.6 by Customer will be a
 material breach of the entire Agreement and cause irreparable injury to OptumHeatth , that such



                                         Page4of 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 6 of 16




injury will be incapable of precise measurement and that. as a result. OptumHealth wil l not have an
adequate remedy at law to redress the harm which such violations may cause. Therefore, in
addition to OptumHealth's other rights and remedies OptumHealth may have under this Agreement,
Customer agrees that OptumHealth shall be entitled to equitable relief without having to post any
bond or other security, to restrain or enjoin any violation or threatened violation of this Section 3.6 by
Customer. In addit.ion to any other equitable and legal remedies which may be available to
OptumHealth, Customer shall immediately pay to OptumHealth liquidated damages in the amount of
One Hundred Thousand Dollars ($100,000.00).

 The Customer agrees that the damages arising from a breach of this Section 3.6 are incapable of
precise measurement, that the foregoing liquidated damages are a reasonable estimate of the
damages OptumHealth would incur as a resu lt of such breach and that such liquidated damages do
not constitute a penalty. Pursuit or recovery of liquidated damages shall not affect OptumHealth's
rights to seek and obtain equitable or injunctive relief, and Customer agrees that such remedies are
cumulative.



Section 3.7 Primary Network Designation. Customer shall designate OptumHealth as 1) its
primary Chiropractic and Therapy Services network entity in the Geographic Service Area to the
extent Customer does not have its own network (i.e., direct contractual relationships with providers
for these Services): and 2) if Customer has its own or multiple provider network relationships ,
Customer shall deSignate its own network as primary and OptumHealth'S as the primary secondary
network, having priority over other third·party networks. Upon request. Customer shall provide
evidence of direct contractual relationships with providers to OptumHealth. If OptumHealth
determines and gives timely notice to Customer that it does not intend to provide Participating
Provider access in a particular area, Customer may directly contract and/or obtain these services
from another network entity in such area.

Therefore , when Claimants access an OptumHealth Participating Provider for Chiropractic or
Therapy Services in the Geographic Service Area, Customer (or its designee) shall apply, subject to
applicable law, in order, 1) its own fee, if Customer has a direct contractual relationship; or 2) the
Provider Fees set forth in Exhibit A.

Section 3.8 Non·Exclusivity. Subject to Section 3.7, the parties reserve the right to enter into other
agreements similar to this Agreement with actual and potential competitors of each other on
comparable or different terms and conditions, and to market and provide health services, managed
care, or other services to Participating Providers and payor clients through such other arrangements .

Section 3.9 Network Clients. At the inception of this Agreement, Customer will provide
OptumHealth with a list of its current Network Clients, including what type of entity such Network
Clients are. OptumHealth reserves the right, at any time during the term of this Agreement, to reject
provision of services to any Network Client. At no time during the term of this Agreement shall any
Network Client function as an entity which would be prohibited by law from accessing Participating
Providers under this Agreement. Customer may not add additional Network. Clients to this
Agreement or resell the network to a third party without mutual agreement with OptumHealth as set
forth in Section 2.1. Notwithstanding the foregoing . Customer may present the OptumHealth network
in soliciting or bidding for new Network Clients, but shall provide OptumHealth with notice of such
inclusion and the right to reject any such new Network Client prior to implementation on behalf of
itself and its Participating Providers. Customer must inform any proposed Network Client of the
existence of the OptumHeatth network and ensure Network Clients are continuously informed about



                                          Page 5 of 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 7 of 16




the QptumHeatth network when required by applicable law. It is a material obligation of Customer to
maintain a current list of Network Clients and Geographic Service Areas, which must be provided to
OptumHealth at least every thirty (30) days for all -retrospective" Network Clients (those for which
Customer does not provide prior notice to a Participating Provider of a proposed Claimant visit for
Chiropractic or Therapy Services) and upon request for all Network Clients .

Section 3.10 Reports and Notifications. Customer shall provkle OptumHealth, in a format
approved by OptumHealth, with a monthly claims summary of all Participating Provider visits and
payments associated with all Claimants using any Participating Provider. Customer will also provide
OptumHealth wTth a quarterly claims summary of Claimants and date of service volume associated
with each Participating Provider, including the total number of visits for aU Participating Providers
under this Agreement as well as the total number of visits to all Participating Providers. Customer
shall also promptly notify OptumHeatth of and make reasonable attempts to identify any provider
who was not identified as a Participating Provider, but whose billing is associated with a PartiCipating
Provider'S Tax Identification Number rTIW).

Section 3.11 Claimant PartiCipating Provider Search.            Customer shall maintain network
information in a provider portal, directory, or other means of communication , where Claimants or
Network Clients can search the physical health network of Participating Providers provided per
Section 2.2.

Section 3.12 Real-Time Provider Portal. Customer shall maintain a real-time portal or a call
center in order for Participating Providers to obtain a list of Network Clients who have access to the
OptumHealth network. The portal must be updated every thirty (30) days at a minimum. The portal
or call center must also disclose either what activities payors are doing to actively encourage
Claimants to use Participating Providers or disclose that payors accessing the network do not
actively encourage Claimants to use a Participating Provider.

                                               Article 4
                                               Payment

Section 4.1 Compensation to OptumHealth. Customer shall pay OptumHealth in accordance with
the reimbursement structure set forth in the attached Exhibit A .

By the 15th of each month, during the term of this Agreement, Customer will submit to OptumHealth
a report identifying the compensation due OptumHealth for the previous month, based upon
payments made to Customer by Network Clients for services delivered by Participating Providers.
Customer shall pay OptumHeatth by the last day of the reporting month, the -due date: via
electronic fund transfer (EFT).

OptumHealth may terminate access of a specifIC Network Client based on continued non-payment to
a Participating Provider. If OptumHealth wishes to terminate a Network Client for continued
nonpayment, OplumHealth shall provide Customer with written notice of its intent to cancel the
Network Client Wrthin fIVe (5) business days after said written notice, Customer will transmit a copy
of the notice 10 the Network Client, and the Network Client shall have fifteen (15) days to pay all non-
current amounts owed to any Participating Provider before a termination becomes effective.

Section 4.2 Participating Provider Reimbursement. Customer shall be solely responsible for the
processing and administration of all claims from Participating Providers , or ensuring same (such as
by Network Client). Participating Providers will send to Customer, or Customer's designee, such as
Network Client, all claims for Chiropractic Services and Therapy Services rendered to Claimants,



                                         Page6of 15
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 8 of 16




and Customer will timely forward Clean Claims to Customer's Network Clients for payment.
Customer shall ensure the prompt payment and discharge of any claims from Participating Providers
in accordance with the reimbursement structure described in Exhibit A within the timeframe required
by applicable law. Customer shall comply, or ensure compliance , with any regulatory obligations.
including but not limited to, prompt pay requirements, related thereto, as applicable. The obligation
to pay for Chiropractic Services and Therapy Services rendered to a claimant is solely that of
Customer. The Parties agree that OptumHealth has no obligation to pay and will not pay
Participating Providers for Chiropractic Services and Therapy Services. However, upon request,
Customer shall provide any applicable portion of a mandatory state fee schedule to OptumHealth.

                                          Article 5
                 Responsibility for Damages; Participating Provider Insurance

Section 5.1 Responsibility for Damages. Each Party shall be responsible for any and all
damages, claims, liabilities or judgments which may arise as a result of its own negligence or
intentional or willful wrongdoing. Any costs for damages, claims, liabilities or judgments and any
reasonable expenses related thereto incurred at any time by one party (the -Indemnitee-) as a resu lt
of the negligence or intentional or willful wrongdoing of the other party (the "Indemnitor") shall be
paid for or reimbursed by the Indemnitor. The Indemnitor may, at its election and upon the giving of
timely notice to Indemnitee, assume charge of any investigation, defense or settlement of any claim
made or suit brought against the Indemnitee, but Indemnitee, at its option, shall have the right and
shall be given the opportunity at its own expense , to associate with the Indemnitor in the
investigation, defense or control of such investigation or suit, and the Indemnitor shall make no
settlement without consent of the Indemnitee. which consent shall not be unreasonably withheld.
This provision shall survive the termination of this Agreement.

                                              Article 6
                                       Regulatory Compliance

Section 6.1 Laws, Regulations, licensure. OptumHealth shall require each Participating Provider
and all health care professionals employed by or under contract with such Participating Provider to
maintain all federal, state and local licenses, certifications and permits, without material restriction,
which are required to provide the selVices Participating Providers are obligated to provide under this
Agreement , and shall comply, in all material respects, with all applicable statutes and regulations.

Section 6.2 Regulatory Filing. In accordance with the provisions of Section 2.1 and Section 9.13,
in the event that Customer or Network Client is required to file this Agreement, any provider
agreement or any filing in connection with Customer or Network Client's duties or obligations under
this Agreement with federal, state or local governmental authorities or tribunals , Customer or its
Network Client shall be responsible for filing the Agreement with such authorities as required by any
applicable state statutes and regulations or evidentiary standard, provided , however, that
OptumHealth shall cooperate with Customer in providing any necessary information and
documentation so requested which is not subject to attomey-client privilege or Confidential
Information under Section 9.13. OptumHealth may appropriately redact such information or
documentation. If, following any such filing , the governmental authority requests changes to this
Agreement , Customer shall propose its response for OptumHealth's review, which shall occur within
ten (10) days or receipt. In the event any federal, state or local governmental authority requires a
change to this Agreement that either OptumHealth or Customer deems to be material, either party
 may request renegotiation of the affected provisions of this Agreement. Such renegotiation shall
 occur within thirty (30) days following notice to OptumHealth.




                                         Page7of15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 9 of 16




                                            Article 7
                                        Books and Records

Section 7.1 Maintaining Records. OptumHealth shall maintain records that are usual and
customary for the OptumHealth services in accordance with all applicable statutes and regulations.
Any such records shalt remain the property of OptumHealth. subject to any rights of Claimants or
unless otherwise required by federal Of state statutes and regulations.

Section 7.2 Privacy and Release of Records. OptumHealth and Customer shall maintain the
confidentiality of an information regarding Claimants in accordance with any applicable law.

Section 7.3 Examination of Records. Upon reasonable notice, during normal business hours and
at a reasonable time and place, either Party or its designee shan have the right to examine any
records of the other Party that relate to such Party's obligations under this Agreement, including,
without limitation, any records relating to the compensation owed OptumHealth under this
Agreement and OptumHealth's credentiating of Participating Providers. All records mainta ined by
either Party relating to its responsibilities under this Agreement shall be kept for at least ten (10)
years after the date the records were created or any applicable period required by law or regulation ,
whichever is longer. A Party shall pay the copying cost for any records that it requests from, except
that OptumHealth shall provide copies of the cover page, signature page and pertinent sections of
any Participating Provider contracts, or the full Participating Provider contracts if specifically
requested by any body with appropriate jurisdiction in accordance with Section 9 .13, to Customer
without charge in the event that these contracts are required in fee disputes to establish the
Participating Provider's contractual obligation to accept Customer's reimbursement as payment in
full.

If a Party examines the records of the other Party, the examining Party shall pay the examined
party:

          1.      the examined Party's reasonable employee costs related to the examination if
          such examination requires in excess of 16 hours of the examined Party's employees' time ,
          and

           2.      any other reasonable costs incurred by the examined Party in complying with the
           examination request.

Subject to Section 7.4, no third party may examine any records without the prior written consent of
the examined Party_

Section 7.4 Government and Accrediting Agency Access to Records. Federal and state
government and accrediting agencies or any of their authorized representatives, shall have access
to , and Customer and OptumHealth are authorized to release , aU information and records or copies
of such within their possession that are pertinent to and involve transactions related to this
Agreement if such access is necessary to comply with accreditation standards. statutes or
regulations applicable to Customer or OptumHealth.

                                             Article 8
                                       Term and Termination

 Section 8.1 Tenn of the Agreement This Agreement is for an initial term of one (1) year starting
 on the Effective Date. The "Anniversary Date~ is the date that is one year after the Effective Date of



                                         Page 8 of 15
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 10 of 16




this Agreement and that same date each subsequent year. This Agreement, including any mutually
agreed amendments, automatically renews each Anniversary Date for an additional one-year term
unless terminated pursuant to Section 8.2.

Section 8.2 Termination of the Agreement           This Agreement may be terminated as provided
below:

by either party after the initial term, without cause, upon one hundred and eighty (180) 'days written
notice to the other party;

by OptumHealth, upon at least fourteen (14) days prior written notice to Customer, in the event
Customer does not pay OptumHeatth any amount owed within thirty (30) days of t he date payment
is due;

by either party upon thirty (30) days prior wriHen notice to the other party in the event of a material
breach by the other party of any term of this Agreement. The written notice shall specify the precise
nature of the breach. In the event the breaching party cures the breach within thirty (30) days to the
non-breaching partts reasonable satisfaction, this Agreement shan not terminate;

by either party immediately upon written notice to the other party if the other party rsubject party")
becomes insoNent, files or has filed involuntarily against it a petition under the United States
Bankruptcy Code, including a petition for Chapter 11 reorganization as set forth in the United States
Bankruptcy Code, is adjudicated as bankrupt, or its business comes into possession, even
temporarily, of any trustee in bankruptcy , or a receiver is appointed for it, or it makes a general
assignment for the benefit of creditors. If any of the foregoing occurs, no interest in this Agreement:
a) may be deemed an asset of creditors of the subject party; b) may be deemed an asset or liability
of the subject party ; or c) may pass by operation of law without the non-subject party's consent ;
provided, however, that the foregoing shall not limit the subject party's right to seek adequate
protection under applicable law:

by either party immediately upon written notice to the other party in the event that the receiving is the
subject of a liquidation or in the event the receiving party no longer has the ability to fulfill the
purposes of this Agreement;

by mutual agreement of the parties at any time; or

by either party upon 30 days prior written notice to the other party due to a change in law subject to
Section 9.12 of this Agreement.

                                               Article 9
                                            Miscellaneous

Section 9.1 Notices. All notices or other communications required or permitted under this
Agreement shall be in writing and shalt be deemed delivered when delivered personally, one day
after delivery by commercial overnight delivery service, or if mailed, five business days after the date
of mailing, addressed in accordance with the information set forth below:

 To OptumHealth:                                     To Customer

 OptumHealth Cafe Solutions, Inc.                    MedRisk. Inc




                                         Page90f15
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 11 of 16




6300 Olson Memorial Highway, MN010-E151           2701 Renaissance Blvd.
Golden Valley, MN 55427                           King of Prussia, PA 19406
Attention; Contracts Admin                        Vice President, Provider Relations


Section 9.2 Assignment. Except as provided in this Section 9.2, neither party may assign any of its
rights and responsibilities under this Agreement to any person or entity without the prior written
consent of the other party, which shall not be unreasonably withheld. The parties acknOwledge that
an assignment of all or any of one party's rights and responsibilities under this Agreement to any
entity controlling , controlled by or under common control with that party shall not require the other
party's prior written consent. The Parties agree that the use of affiliated or non-affiliated
subcontractors to assist in a party's performance is expressly permitted and shall not be deemed an
assignment, subject to applicable law.

Section 9.3 Entire Agreement This Agreement, including Exhibits as amended from time to time ,
constitutes the entire agreement among tho parties with respect to the subject matter hereto. This
Agreement replaces any prior written or oral communications or agreements between OptumHealth
and Customer with respect to the subject matter hereof.

Section 9.4 Amendment.        This Agreement may be amended only by a written amendment
executed by both parties.

Section 9.5 Relationship between Claimants and Participating Providers. Nothing in this
Agreement is intended to alter, change, or interfere with any relationship that ex-ists between any
Participating Provider and any Claimant who is the Participating Provider's patient.              Each
Participating Provider has the right and is encouraged to discuss with each Claimant pertinent
details regarding the diagnosis of such Claimant's condition, the nature and purpose of any
recommended procedure, the potential risks and benefits of any recommended treatment, and any
reasonable alternatives to such recommended treatment. Nothing in this Agreement is intended to
prohibit or restrict Participating Providers from advising or advocating on behalf of a Claimant.

Section 9.6 Non-waiver. The failure of either party to insist upon the strict observance or
performance of any provision of this Agreement or to exercise any right or remedy shall not impair or
wa ive any such right or remedy.

Section 9.7 Survival of Terms. Any provisions of this Agreement which, by their nature, extend
beyond the expiration or termination of this Agreement shall survive the termination of this
Agreement and shall remain in effect until all such obligations are satisfied.

Section 9.8 No Third Party Beneficiaries. This Agreement is intended safely for the benefit of the
parties hereto, and no third parties shall have any rights hereunder or interest herein.

Section 9.9 Use of Names. During the term of this Agreement. Customer shall have the right to
designate and make public reference to ·OptumHeatth- or "OptumHealth Care Solutions, Inc." by
name in an accurate. factual manner, as the company managing or arranging for the provision of
services provided by OptumHealth. Customer shall have the right to make public reference to
OptumHeatth by name in the course of identifying itself as the company accessing services provided
by OptumHealth. Except as set forth above. neither party shall use the other's name, trademarks , or
service marks, including in connection with any media or other press releases without the othe r
party's prior written approval.




                                        Page 10of1 5
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 12 of 16




Section 9.10 Resolution of Disputes. In the event that any dispute, claim, or controversy of any
kind or nature relati ng to this Agreement arises between the parties, the parties agree to meet and
make a good faith effort to resolve the dispute. If the dispute is not resolved within 30 days after the
parties first met to discuss it and either party wishes to further pursue resolution of the dispute, it
shall be submitted to binding arbitration, where permitted by applicable law, in accordance with the
rules of the American Arbitration Association r AAA-). In no event may the arbitration be initiated
more than one year after the date one Party first gave written notice of the dispute to the other Party.
Any arbitration proceeding under this Agreement shall be conducted in in Chicago , Illinois. A single
arbitrator engaged in the practice of law, who is knowledgeable about workers compensation
medical claims adjudication, shall conduct the arbitration under the then current rules of the MA.

Section 9.11 Governing Law. The validity and interpretation of this Agreement and the rights and
obligations of the parties under this Agreement shall be governed by the laws of Minnesota .

Section 9.12 Change in Law. If any federal or state statute or regulation or any interpretation
thereof (including, without limitation, any court order or ruling) at any time during the tenn of this
Agreement (a) has a material and adverse effect on the ability of a party to receive the benefits it
reasonably expects to obtain under this Agreement or (b) renders it illegal for a party to continue to
perform under this Agreement in a manner consistent with the parties' intent, then the parties to this
Agreement shall negotiate in good faith to amend this Agreement to bring it into compliance, while at
the same time preserving the economic expectations of the parties, to the greatest extent possible .
If this Agreement is not amended in writing within 60 days after one party notifies the other party of a
compliance issue pursuant to this Section 9.12, the notifying Party shall have the right to terminate
this Agreement .

Section 9.13 Confidential Business Infonnation. The parties acknowledge that in the course of
performing their obligations under this Agreement, either party may learn or receive confidential and
proprietary information, including, but not limited to, trade secrets, business or organizational plans,
customer lists, pricing , and undelWriting information, concerning the other party or third parties to
whom the other party has an obligation of confidentiality (collectively MConfidential Information-).
Confidential Information shall not include information that:          (a) was rightfully in the party's
possession prior to receiving Confidential Information; (b) is currently or subsequently becomes
available to the public through a source other than the receiving party; (c) the party develops
intemally, without reference to the other party's Confidential Information; or (d) the party receives
from a third party on a non-confidential basis from a source, which to the best of such party's
knowledge after due Inquiry, is not prohibited from discussing such information by a legal,
contractual or fiduciary obligation. Each party shall take all necessary steps to provide the maximum
protection to secure the other party's Confidential Information. Each party agrees to take at least
such precautions to protect the other party's Confidential Information as it takes to protect its own
Confidential Information. The parties shall not utilize any Confidential Information belonging to the
other party without the other party's prior written consent for any purpose other than performance
under this Agreement. The parties agree not to disclose Confidential Information to third parties
without the express prior written consent of the party to whom the information belongs, in which case
the disclosing party shall obligate the third party to Similarly protect Confidential Information. The
parties further agree that they will not disclose Confidential Information to anyone within their
respective organizations other than those employees with a need to know and who have been
 informed of the party's obligations under this Agreement. The parties may disclose Confidential
 Information to their attorneys, accountants, or other agents rRepresentatives"), but only if they need
 to know the Confidential Information as described above. The parties shall inform each
 Representative of the confidential and proprietary nature of the Confidential Information. Upon
 termination of this Agreement, a party in possession of any Confidential Information belonging to the



                                         Page 11 of1S
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 13 of 16




otner party shall either return such Confidential Information to the other party or destroy the
Confidential Information , without retaining copies. If any Confidential Information is impossible or
impracticable to return or destroy, the party holding such other party's Confidential InfOfmalion shall
remain bound by the terms of this section with regards to the applicable Confidential Information.
Each party shall retain sole ownership of its own Confidential Information. The confidentiality
obligations described herein will not restrict any disclosure required by order of a court or any
government agency with jurisdiction under applicable law. The party being ordered to disclose the
informatton shall give prompt notice to the other party of any such order and reasonably cooperate
with the other party, at the other party's request and expense , to resist such order or to obtain a
protective order.

Section 9,14 Privacy and Security. Relating to the privacy and security of patient health and
financial Information, OptumHealth and Customer agree that the information disclosed to each other
and to other parties must be limited to the minimum amount necessary to carry out the purpose of
the disclosure. OptumHealth and Customer further agree to comply with all applicable federal and
state laws and with the terms of this Agreement, which may require the following activities:

    a.     To use reasonable administrative, phYSical and technical safeguards to prevent use or
    disclosure of protected information other than as prov ided by this Agreement,

    b.      To report to each other any known use or disclosure not provided for by this Agreement,

    c.     To ensure that any agents or subcontractors to whom protected Information        IS   provided
    agree to the same restrictions and conditions ,

     d.      To afford individuals access to their protected information as required by applicable
     federal and state laws,

     e.      To make protected information available for amendment as required by applicable
     federal and state laws,

     f.     To make protected information available to provide an accounting of disclosures as
     required by applicable federal and state laws,

     g.      To make books, records and practices relating to the disclosure of protected information
     available to regulatory agencies as required by applicable federal and state laws,

     h.    To return or destroy all exchanged protected information at the termination of this
     Agreement, if feasible, as required by applicable federal and state laws, and

     i,     To prohibit any further disclosure of protected information unless re<juired by law.




IN WITNESS WHEREOF, the parties have executed this Agreement, to be effective as of the
Effective Date.

OptumHealth Care Solutions, Inc.                    MedRisk, Inc.




                                        Page 12 of 15
Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 14 of 16




                                                  2701      ~enaissanc.   Blvd.

                                                  King 0(truSSI'. PA 19406

By: ~-'-I-JLJljf6L~:o.--,HI---                    By     lAJ2.L~" I I
                                                  Print Name:    Jw.r.e IIL. MrR
Tit~: _----'C""huc..__--,-___                     Title :   d,+'C.ea.,.St{        .
Internal Control No.: [ContractNumberll
                       CS-40173




                                                                                      ,




                                      Page 13 of 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 15 of 16




                                                       Exhibit A
                                                     Compensation

                                                 Section 1
                              Provider Fees: Payment to Participating Providers

 When required by appli cable state law, Customer or Network Client, as applicable, shall pay the
 Participating Provider according to the published standard state fee schedule . When allowed by and
 in compliance with applicable state law, Customer or its Client, as applicable, shall pay the
 Participating Provider (i) eighty percent (80%) of billed charges; (ii) eighty percent (80%) of any
 applicable state, federal or other governing agency fee schedule; or (iii) any established global or
 Day Rate, whichever is less.


 Below is a table outlining the Geographic Service Area and Provider Fee s. Inclusion of a state or
 the geographic areas specified within a state in the table bel ow indicates such state is included in
 the Geographic Service Area.

     State   PTIOT Initia l     PTIOT     Multiple       Work          Worl<     FeE one    Chiropractic
              Evaluation         Rate      Bod,        Hardening     Hardening     d.,       Services
                                          Region        forePT        for CPT
                                                        (97545)       (91546)

AK                     $90         $90                      $140           $55      $700            $100
AL                     $55         $55                      $1 10          $50      $500             $60
AR                     $55         $65                       $95           $35      $395             $60
AZ                     $65         $65                       $75           $35      $425             $50
CA                     $65         $65                       $75           $3'      $395             $60
CO                     $65         $65                         $80         S40      $450             $70
CT                     $70         $70        $130             $85         $36      $395             $75
DC                     $70         $70                      $100           $40      $395   niB
DE                     $85         $85                      $120           $50      $395            $105
FL                     $57         $57                       $50           $25      $395             $45
GA                     $85         $65                       $65           $2.      $395             $45
HI                     $86         $68                       $40           $40      $395             $40
IA                     $75         $75                      $140           $55      $625             $70
10                     $75         $75                      $120           $40      $500             $65
IL                     $90         $90                      $140           $58      $625            $100
IN                     $8D         $80                      $115           $45      $395             $95
KS                     $6'         $65                      $100           $45      $395              $50
KY                     $65         $65                       $95           $35      $395              S50
MA                     $60          $60                      $95           $45      $175              $35
MD                     $60          $60                      $60           $30      $325              $45
ME                     $70         $70                      $135           $55      $395              $65
MI                     $70         $70                      $120           $48      $425              $65
MN                      $75        $75                      $125           $50      $600              $45
MO                      $80        $80                         $90         $35      $395              $90
MS                      $82        $82                         $63         $26      $395              $65
MT                      $68        $68                         $85         $43      $800              $55



                                               Page 14 of 15
 Case 3:19-cv-00619-LRH-WGC Document 20-2 Filed 03/09/20 Page 16 of 16




NC                  $SO        $SO                    $83           $33       $395         $'0
ND                  $70        $70                    $83           $50       $42.         S60
NE                  $7'        S71                    $80           $33       $400         $6'
NH                  $7.        $7.                   $100           $42       $500         $6,
NJ                  $70        $70                   $100           $.5       $42.         S60
NM                  $67        $67                    $90           $40       $395         $6,
NV                  $70        $70                   $130           $65       $57'         $65
OH                  $70        $70                   $100           $4'       $395         $"
OK                  $6'        $65                    $80           $45       $500         $55
PA                  $70        $70                    $8.           $40       $425         $60
SC                  $70        $70                    $6S           $30       $395         $50
SD                  $7'        $7S                    $88           $50       $525         $60
TN                  S80        $80                   $100           $45       $395         $45
TX                  $80        $80                        $90       $4'       S395         $85
UT                  $65        S85                        $90       $40       $42.         $40
VA
VT
                    $6S
                    $7'
                                $65
                                $7,
                                                     $100
                                                     $145
                                                                    $40
                                                                    $80
                                                                              $305
                                                                              $42'
                                                                                           '75
                                                                                           $6,
Wl                  $90         $90                  $140           $70       $67.        $115
W>I                 $60         $80                       $40       $18       $32'         $4'
WY                  $6'         $6'                       $80       $48       $500         $60



                                                 Section 2
                                        Payment to OptumHeaJth

 Customer shall pay OptumHeatth an Administrative Access Fee of fifty percent (50%) of the fee paid
 by Network Clients to Customer as a result of accessing Participating Providers for Chi ropractic and
 Therapy Services. The Administrative Access Fee is a percentage of savings based on the
 difference between the contracted/discounted rate for Services paid by Network Clients and the rate
 established   by law or the billed charges, whichever is applicable.

 For purposes of clarity , if the provider's charge is $120, the regulatory rate is $100, the contracted
 rate is $60, and the Network Client's administrative fee is 20% of savings, OptumHealth's
                                             =
 Administrative Access Fee is $100 - $60 $40 X 20% $8 X 50% $4. =         =




                                          Page 15 of 15
